ORDER

NOWINSKI, United States Magistrate Judge.
On June 23, 1994, plaintiffs served amended deposition notices scheduling defendants’ depositions on July 6 and 7 in Redding, where plaintiffs and their counsel reside. Defendants seek an order changing the location of their depositions from Redding to Sacramento, where defendants reside and work. Plaintiffs resist. The dispute was scheduled for hearing on July 13, 1994, but was submitted for decision without oral argument pursuant to Local Rule 230(h).
Defendants contend that it is unreasonable to impose upon them the financial burden of traveling 164 miles to Redding and incurring expenses for meals and lodging there. Plaintiffs’ counsel contends that she previously rescheduled the depositions at defendants’ request and that they did not complain about the location when they sought a time more convenient to them; that she would be required to transport boxes of documents to Sacramento and would be without access to clerical and computer support in Sacramento and, thus, that a more severe burden would befall plaintiffs and their counsel if defendants’ request were granted; and that plaintiffs’ depositions previously were taken in Sacramento for the convenience of defendants and their counsel without objection by plaintiffs.
*660Same monks, same haircuts.1 Defendants’ motion for a protective order is denied.
It is so ordered.

. See Apperson, G.L., The Wordsworth Dictionary of Proverbs, (Hertfordshire: Wordsworth Editions, Ltd., 1993). Sauce for the goose is sauce for the gander. Idem Accio quod Titio jus est. (What’s good for Accius is good for Titus.) [L.] Ce qui est bon pour l'un Test pour l'autre. (What's good for one is good for the other one.) [Fr.] Was dem einen recht ist, ist dem anderen illig. (What’s right for one is fair for the other one.) [Ger.] Lo que es parejo no es chipotudo. (What’s even is not bumpy.) [Sp.] Gelijke monniken, gelijke kappen. (Same monks, same haircuts.) [Du.]